Title: To Thomas Jefferson from George Corbin, [4 September 1779]
From: Corbin, George
To: Jefferson, Thomas



[Sir]
[Onancock Accomack Co September 4th 1779]

As I presume the important and weighty affairs of State, have altogether engrossed your Excellency’s attention pardon me for calling to your recollection, the exposed situation of this County. Since my last to your Excellency (favored pr. Mr. Js. Henry) which I hope you received, I have had convincing proof that my fears, were not imaginary.
On the 15th. Ulto. a british privateer anchored off Wollops Island a few miles to the Southard of the Fort, sent a boat on shore with four french men, who were personally known to the Islanders, the french men under the character of traiding friends, invites an Island man who was a good pilot on board to recieve some small presents. The invitation being chearfully accepted of the Islander went on board, and as he says, the Captain of the privateer drew from him every circumstance concerning the Fort, and two vessels which lay near the fort, before he undecieved him. That night they landed 30 men marched to the back of the Island and surprised the fort having passed the centinals without interruption, being guided by the Islander. They then maned two crafts and under the character of fishermen rowed along side of the Sloop, being the only one of the two, that was armed, and boarded without opposition, made prize of both, and proceeded immediately down to the bar, but geting a ground with the Sloop. I went on the Island the next day with a party of the Militia took possession of the Fort, which the Enemy left (upon be[ing] informed by the Islander as he says that we were well arm[ed] with field peices) after spiking up the Guns. This was a very unluckly circumstance on our side. The Sloop and Schooner then lay within Musket shot of the fort with a strong tide a head, the wind also a head but very light. We proceeded to unspike the cannon as far as possible, which the Enemy perceiving immediately began to warp their Vessels down by their Anchors and Cables, and before we got one of the Cannon open, they were near a mile distant from the fort. Many guns were fired at them, but did them little damage except cuting some of their small riging. When the tide favoured them they went safe over the bar took the  load out of the Schooner being chiefly flour, set her on fire and turned her a drift. The sloop they carried off, tho’ they got no booty with the sloop she having just discharged her inward Cargo.
They took eight of the Substitutes in the fort, one of which made his escape. I passed a receipt to the Captain for the other seven, which he accepted of, and discharged them.
If I have done wrong in this particular please advise me. Altho’ we were worsted as I have above mentioned together with the loss of a considerable quantity of stock; Yet the Enemy suffered a small loss. The boat they landed in with one Swivell 2 Muskets a brass blunderbus and several other small articles being left at a distance down the Island 6 men chiefly Islanders took and carried into the next Inlet to the Southward. The effects sold for upwards of three hundred pounds, which I agreed should be divided amongst the Captors. The Substitutes are very bare of cloths, and desire to know when they are to recieve their Wages, Cloths, and Blankets. You may depend they suffer much. Your Obedt. Servt.,

Geo. Corb[in]

